Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/813,313 (filed on 03/04/2019) under 35 U.S.C. 119(e) is acknowledged.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a chain damper with the specific collective structure recited within independent claim 1. In particular, a chain damper comprising: a base having an attachment region that attaches to a bicycle; a chain receiving portion that extends from the base so as to be fixed relative said base; the chain receiving portion having a chain receiving aperture that freely receives a chain moving along a chain travel path, and a chain damping surface that at least partially bounds said chain receiving aperture; the chain damping surface formed by a resiliently deformable damping material (which is configured to deform upon contact with the chain when its displaced from the chain travel path) and has a shape that corresponds/ complementary to the shape of a chain transmission path; wherein, the chain transmission path is defined by the movement of the chain between an inboard travel path and an outboard travel path.
As set forth in the previous office action (dated 02/18/2022), Gross (U.S. PGPUB 2007/0265121A1) and Wickliffe (U.S. PGPUB 2002/0177498A1) looks to be the closest related prior art to applicant’s claimed invention. However, Goss does not teach the chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) of the chain damper (upper chain guide 170) being fixed relative to the base (mounting bracket 160, frame 200, upper chain guide platform 203, and upper chain guide channels 225) of said chain damper (upper chain guide 170), or the chain damping surface (inner surface of the upper chain guide housing insert 222) of said chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) having a shape that matches the exact shape of the chain transition path defined by movement of the chain (drive chain 125) between an inboard travel path (tallest vertical travel path of the drive chain 125 through the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, which occurs when the drive chain 125 is in engagement with largest rear sprocket 140 illustrated in figure 1) and an outboard travel path (lowest vertical travel path of the drive chain 125 through the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, which occurs when the drive chain 125 is in engagement with smallest rear sprocket 140 illustrated in figure 1). On the contrary, figures 1-2 of Gross clearly illustrate the chain damping surface of the chain receiving portion being substantially rectangular, and the chain receiving portion of Gross’ chain damper is specifically designed to move relative to the base of said chain damper. Furthermore, similar to Gross, Wickliffe also fail to propose the chain damper (front derailleur 10) comprising a chain receiving portion (annular chain guide 236 with the guide arm 34 and the stem 240) that is fixed relative to a base (mounting member 12, linear guide rods 28, and structural member 30), and a chain damping surface (inner surface of the annular insert 238) of the chain receiving portion (annular chain guide 236 with the guide arm 34 and the stem 240) having a shape that complements the specific shape created by a chain transmission path defined by the movement of a chain between the inboard travel path and an outboard travel path. In addition, all other relevant prior art identified by the examiner, does not disclose or render obvious a chain damper having the precise structural and/ or functional configuration described within claim 19. Therefore, claim 19 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Accordingly, the chain damper claimed by the applicant within claims 1-20, is determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654					/MICHAEL R MANSEN/                                                                               Supervisory Patent Examiner, Art Unit 3654